Order unanimously affirmed, with costs. Memorandum: Defendant Kravetz is the owner of a plaza; defendant Penney rents a store at the plaza pursuant to a lease with Kravetz. Defendant York contracted with defendant Penney to inspect and service the cooling equipment on the roof of Penney’s store. Plaintiff alleged negligence in the operation of the equipment against each defendant and defendants cross-claimed against each other. Penney alleged it was entitled to indemnification from York based upon a maintenance agreement which provided, in part, that York would indemnify Penney and the owner from all liability “sustained in connection with or resulting from * * * negligence of [York], any of [York’s] subcontractors, or his or their agents or employees.” York moved to dismiss the cross claims asserted against it claiming the indemnification provision on which they were based was illegal and unenforceable under section 5-322.1 of the General Obligations Law. Special Term denied the motion and we affirm.
Section 5-322.1 of the General Obligations Law prohibits certain construction agreements in which the promisor agrees to indemnify the promisee against liability for the promisee’s sole negligence. The agreement before us does not contravene the statute because York agreed to indemnify Penney and the owner only for its own negligence. (Appeal from order of Supreme Court, Monroe County, Contiguglia, J. — dismiss cross claim.) Present — Hancock, Jr., J. P., Callahan, Doerr, Green and Moule, JJ.